Citation Nr: 0726015	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected nephrolithiasis or nephrocalcinosis 
with urgency, frequency, and leakage, claimed with low back 
pain and insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1990 to 
September 1992.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision.  The Board initially notes that the September 2003 
rating decision covered multiple issues and the veteran 
submitted several notices of disagreement which, although not 
entirely clear, appear to cover multiple issues.  

Nevertheless, the only issue for which the veteran filed a 
substantive appeal (in February 2004) is the issue of an 
increased rating for service-connected nephrolithiasis or 
nephrocalcinosis with urgency, frequency, and leakage, 
claimed with low back pain and insomnia.  

The Board acknowledges that the veteran corresponded with the 
RO in March 2006 regarding the issues of earlier effective 
dates for the awards of service connection for cerebral 
meningitis and a cognitive disorder.  In response to this 
correspondence, in September 2006, the RO issued a 
supplemental statement of the case on these issues, in spite 
of the fact that the record does not appear to reflect that 
the veteran ever filed a notice of disagreement on these 
issues.  

In any event, the September 2006 supplemental statement of 
the case clearly reflects that the veteran and his 
representative were notified of the need to submit a formal 
appeal on these two issues if the veteran wished to continue 
his appeal to the Board.  The record does not reflect that 
the veteran ever filed a substantive appeal on these issues 
and the RO did not certify these issues on appeal to the 
Board.  

For these reasons, the Board finds that the veteran has not 
perfected an appeal as to these two issues and that, 
therefore, the Board does not have jurisdiction over these 
two issues.  As such, the Board finds that the issues of 
entitlement to earlier effective dates for the awards of 
service connection for cerebral meningitis and a cognitive 
disorder are not before the Board at this time.


The claim for entitlement to an initial disability rating in 
excess of 30 percent for the service-connected cognitive 
disorder not otherwise specified due to meningitis (also 
claimed as memory loss) associated with cerebral meningitis 
with subsequent headaches (claimed as migraines) is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

The Board notes that by way of correspondence dated in 
January 2004, the veteran appears to be raising a secondary 
service-connected claim for iritis.  This matter is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher rating for service-
connected nephrolithiasis or nephrocalcinosis with urgency, 
frequency, and leakage, claimed as low back pain and 
insomnia, has been accomplished.

2.  The veteran's frequency of voiding is almost hourly 
during the day and awakening to void five to seven times at 
night.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
nephrolithiasis or nephrocalcinosis with urgency, frequency, 
and leakage, claimed with low back pain and insomnia, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.115a, 4.115b, Diagnostic Codes 7508 and 7509 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for nephrolithiasis or nephrocalcinosis, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The September 2003 rating decision reflects 
the initial adjudication of the claim after issuance of that 
letter.  Hence, the May 2003 letter-which meets the first 
three of Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirements.  The veteran 
was notified regarding the criteria for all possible higher 
ratings in the January 2004 SOC.  In a letter dated in 
January 2005, the RO explicitly advised the veteran to 
provide any evidence in his possession that pertains to this 
claim.  In a March 2006 letter and the September 2006 SSOC, 
the veteran was notified of how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the September 2006 SSOC reflects readjudication of 
the claim under appeal.  Hence, the appellant is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC) is sufficient to cure a 
timing defect).

The March 2006 letter from the RO informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
Board notes that the timing or form of this notice also is 
not shown to prejudice the veteran.  Because the Board's 
decision herein denies the claim for a higher rating, no 
other disability rating or effective date is being, or is to 
be, assigned; accordingly, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports, outpatient 
treatment records from VA Medical Centers (VAMCs) in Durham 
and Raleigh, North Carolina, and written statements submitted 
by the veteran and his representative. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Rating for Nephrolithiasis or Nephrocalcinosis

Disability evaluations are determined by the application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based, as far as practical, on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Not all cases will show all 
of the findings for a specific rating, especially in the more 
fully described grades of disabilities, but the higher of two 
evaluations will be assigned, if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a.

The veteran's nephrolithiasis or nephrocalcinosis with 
urgency, frequency, and leakage (claimed with low back pain 
and insomnia) is currently assigned under 38 C.F.R. § 4.115b, 
Diagnositic Codes 7508 and 7509.  

Under Diagnostic Code (DC) 7508, nephrolithiasis is rated as 
hydronephrosis, pursuant to DC 7509, except for recurrent 
stone formation requiring one or more of the following: diet 
therapy; drug therapy; or invasive or non-invasive procedures 
more than two times a year.  Based on the medical evidence in 
the claims file, these exceptions do not apply.  Under DC 
7509, severe hydronephrosis is rated as renal dysfunction.  
Based on the medical evidence in the claims file, the RO has 
determined that, pursuant to 38 C.F.R. § 4.115a, the 
veteran's predominant area of dysfunction is a voiding 
dysfunction.  Voiding dysfunction, in turn, is evaluated 
under the rating criteria for urine leakage, urinary 
frequency, or obstructed voiding based on the nature of the 
disability in question.  38 C.F.R. § 4.115a.

With regard to urinary leakage, the pertinent criteria 
indicate that a 20 percent rating will be assigned where 
there is a requirement of the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent rating corresponds to the requirement of the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day.  The maximum available 60 percent rating is assigned for 
urinary leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  Id.

For urinary frequency (the specific symptom in relation to 
voiding dysfunction that has been noted in this case), a 10 
percent disability rating is warranted for either a daytime 
voiding interval that is between two and three hours or an 
awakening to void two times per night, a 20 percent rating 
requires either a daytime voiding interval that is between 
one and two hours or an awakening to void three to four times 
a night, and a maximum 40 percent disability rating is 
warranted for either a daytime voiding interval that is less 
than one hour or an awakening to void five or more times per 
night.  Id.

The rating criteria for obstructed voiding do not include 
disability evaluations exceeding 30 percent, so are not an 
issue in this appeal. 

The competent evidence documenting the relevant 
manifestations of the veteran's service-connected disorder 
has been considered in its entirety, and these findings 
continue to support the assignment of the 40 percent rating 
currently in effect.  

The veteran underwent a VA examination in July 2003.  The 
July 2003 VA examining physician noted that the veteran 
urinated almost hourly during the day and arose five to seven 
times at night.  According to the examination report, the 
veteran estimated that he received four hours of sleep per 
night.  Stones passed apparently on a monthly basis.  The 
report also noted that the veteran occasionally got an 
uncontrollable urge to urinate when he passed stones and was 
incontinent of urine.  The report also noted that the veteran 
denied wearing protective clothing.  He was said to have 
trouble about once or twice a month.  Diagnoses included 
chronic intermittent passage of kidney stones accompanied by 
pain and hematuria, arterial hypertension, and low back pain.

An August 2005 VA medical record noted the veteran's 
complaints of recent flank pain for the past several months.  
The veteran reported dribbling, mild incontinence, and 
increased frequency (four to five times per night).  

The veteran underwent another VA examination in January 2006.  
The veteran complained of bilateral renal stones.  According 
to the examination report, no right-sided stones or ureteral 
stones or bladder stones were noted in a July 2005 VA urology 
consultation, but two left-sided relatively large kidney 
stones were noted in the central portion of the left kidney.  
The veteran had a colicky left and right CVAT (costovertebral 
angle tenderness).  The examination report noted that the 
veteran reported passing his kidney stones weekly and passing 
seven within 48 hours over the Christmas break in 2005.  The 
veteran gave a history of associated hematuria with extreme 
pain which he characterized as constant.  He also claimed a 
weight loss of 30 pounds due to anorexia associated with the 
pain.  The veteran alleged that he was not working due to 
multiple medical problems and that his activities of daily 
living were limited.  On physical examination, the veteran 
was noted as very irritable.  A rather unusual gait was noted 
which the examiner ascribed to the stones and noted as 
genuine.  Diagnosis was nephrolithiasis with urgency and 
frequency and leakage by history.  

Other medical evidence in the claims file, including from 
private medical records, such as March 2004 records of a 
lithotripsy procedure on the veteran's right kidney at Wake 
Medical Hospital in Cary, North Carolina, other VA 
examinations, and VA outpatient treatment records, since the 
date the veteran filed his current claim for a higher rating, 
show no medical findings of urinary tract infection, voiding 
dysfunction and resulting urine leakage, urinary frequency, 
or obstructed voiding associated with the condition.

Under these circumstances, the Board concludes that there is 
no basis for a higher, or 60 percent, rating for service-
connected nephrolithiasis or nephrocalcinosis with urgency, 
frequency, and leakage, claimed with low back pain and 
insomnia.  A 40 percent rating is permitted under 38 C.F.R. 
§ 4.115a for a daytime voiding interval of less than a hour 
or arising nightly to void five or more times per night or 
for being required to wear absorbent materials that must be 
changed two to four times per day.  The veteran denied 
wearing absorbent materials and the July 2003 VA examination 
report noted that the veteran had urinary frequency of 
urinating almost hourly during the day and arising five to 
seven times at night.  A higher, or 60 percent, rating 
requires the use of an appliance to void or the wearing of 
absorbent materials which must be changed more than four 
times per day.  The record lacks any evidence that the 
veteran required the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.

Therefore, the Board concludes that there is no basis for the 
grant of a higher, or 60 percent, rating for the veteran's 
service-connected nephrolithiasis or nephrocalcinosis.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent evidence to support the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for service-connected 
nephrolithiasis or nephrocalcinosis with urgency, frequency, 
and leakage, claimed as low back pain and insomnia, is 
denied.


REMAND

In May 2004, the veteran filed a timely and valid notice of 
disagreement (NOD) with the disability rating assigned for 
his service-connected cognitive disorder.  By filing this 
timely and valid NOD with the RO's September 2003 rating 
decision, the veteran initiated appellate review of the 
claim.  The next step in the appellate process is for the RO 
to issue to the veteran a statement of the case (SOC) 
summarizing the evidence relevant to this issue, the 
applicable legal authority, and the reasons for the RO's 
determination.  Unfortunately, the record does not reflect 
that the RO has issued an SOC as to this issue.  The United 
States Court of Appeals for Veterans Claims has made it clear 
that the proper course of action is to remand such matters to 
the RO in these instances.  See 38 C.F.R. § 19.29 (2006); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue to the veteran an 
SOC addressing the claim for a higher 
disability rating for his service-
connected cognitive disorder.  Along with 
the SOC, the RO must furnish to the 
veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period and instructions 
for perfecting an appeal as to the issue.

2.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


